DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 1/29/21 is acknowledged.
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “adding water… in such a way” to create an emulsion. It is not clear if this step requires mixing, or simply adding water to the paste with no further action.
Claim 1 recites creating a “water-in-oil emulsion”, dependent claim 13 also recites the emulsion having more water than oil. It was conventionally accepted that “water-in-oil” emulsions possessed a lesser amount of water suspended in a larger amount of oil, such as butter. Conversely, “oil-in-water” emulsions conventionally possessed a lesser amount of oil suspended in a larger amount of water, such as milk. It is not clear applicant is claiming a “water-in-oil” emulsion or an “oil-in-water” emulsion.
The term "low fat" in claim 9 is a relative term which renders the claim indefinite.  The term "low fat" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what amount of fat would be considered “low”. It is not clear if the total product should be low-fat, or just the protein/carbohydrate ingredient.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bunke et al [US 2009/0202700A1].
Bunke et al teach a method comprising by grinding tapioca (paragraph 0287), initially pre-blending ingredients containing carbohydrates and proteins (paragraph 0295), adding oil and emulsifiers (paragraph 0047-0048, 0118, 0138, 0141, 0295), mixing these components into a substantially homogenous paste (paragraph 0295), adding an apple puree containing water to the paste and further mixing to create an emulsion within the paste (paragraph 0295, 0037), optionally combining plural doughs which included adding optional ingredients such as water or oil to the mixture (paragraph 0126), dividing the paste into portions (paragraph 0151) heating the paste by microwave energy (paragraph 0162), finish baking in an oven (paragraph 0152, 0163), the use of edible vegetable material (paragraph 0033-0034), the use of pregelatinized starches which have been parboiled or cooked (paragraph 0031), the use of puree which is paste or thick suspension (paragraph 0037), the dough including 34-88% starch material and 12-66% fruit or vegetable material (paragraph 0014, 0053), the use of potato materials as the starch and/or vegetable material (paragraph 0034, 0045-0046), a low-fat product with less than about 12% fat (paragraph 0013), the emulsifier being lecithin or mono-glycerides which were conventionally known to possess an HLB value of 8 or less (paragraph 0141), a sheet thickness of 0.015-0.10 inches or 0.381-2.54 mm (paragraph 0148), and cutting circles of approximately 2 inches or 50.8 mm in diameter (paragraph 0288) to yield a resulting product volume of 2.059 cm3.
3-50 cm3 (claim 8), and 20-40 ml water and 5-20 ml oil per 100 g of carbohydrate/protein (claim 13). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed ingredient mixing order into the invention of Bunke et al, since Bunke et al already included all of the claimed ingredients, since variations in the addition of ingredients during mixing would have been done during the course of normal experimentation and optimization procedures based on factors such as the desired texture, taste, mouthfeel, and appearance of the product of Bunke et al.
Regarding changes in the sequence of adding ingredients, MPEP 2144.04 states: 
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed sizes and amounts into the invention of Bunke et al, since Bunke et al already included adding up to 40% water (paragraph 0137) and 0-81% of an optional ingredient such as oil (paragraph 0138), since snack chips commonly had a weight in the range of 1-300 g, and since the claimed size and ingredient amounts would have been used during the course of normal experimentation and optimization procedures in the method of Bunke et al due to factors such as desired product texture, mouthfeel, flavor, and density.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bunke et al in view of EP 2762013A1.
Bunke et al teach the above mentioned concepts and components. Bunke et al do not explicitly recite a non-stick surface (claim 12). EP 2762013A1 teach a method for making snck chips by use of a non-stick conveyor belt (Figure 5; paragraph 0023). It would have been obvious to one of ordinary skill in the art to incorporate the claimed non-stick surface into the invention of Bunke et al, in view of EP 2762013A1, since both are directed to methods of making snack chips, since Bunke et al already included belts (paragraph 0044, 0162) as well as using the emulsifiers to prevent sticking (paragraph 0141), since snack chip systems commonly used non-stick belts as shown by EP 2762013A1, and since non-stick belts would have further prevented the dough from sticking to the belts of Bunke et al.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker, SnappeSnappe, Jeffrey, Hynes, Desjardins-Lavisse, Villagran teach methods of making food products with some of the claimed ingredients and steps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792